Citation Nr: 1232956	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychosis, schizophrenia, depression and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was brought before the Board in May 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the competent medical evidence of record demonstrates that the Veteran's currently acquired psychiatric disorder, to include anxiety disorder and schizophrenia, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran essentially contends that service connection is warranted for his currently diagnosed psychiatric disorder.  Specifically, he asserts that his currently diagnosed anxiety disorder and schizophrenia, which developed approximately a year and a half after separation from service, were incurred during or caused by his military service.  

A review of the Veteran's service treatment records reveals that the Veteran sought treatment for feelings of nervousness in May 1971.  At that time, the doctor noted that this was the Veteran's third episode of hyper-ventilation since his entry into service four months earlier.  No psychiatric diagnosis was rendered at that time; however, the Veteran was prescribed Valium, to be taken as needed.  Thereafter, at his November 1972 separation examination, a psychiatric examination was again normal and no psychiatric disorders were noted.  

Post service, in July 1974, only 18 months after separation from service, the Veteran was hospitalized for three months at a VA Medical Center for psychosis and anxiety, and psychiatric testing conducted during this hospitalization resulted in a diagnosis of schizophrenia, latent type.  A subsequent October 1974 hospitalization summary indicates that the Veteran had been admitted to the hospital with somatic complaints of insomnia, bizarre behavior, aloofness, psychosis of an obvious delusional quality, hallucinations, regressed behavior, and a most inappropriate affect.  Upon discharge, the Veteran was prescribed several anti-psychotic medications, including Mellaril and Stelazine.

The Veteran was again hospitalized for his psychiatric symptomatology for three months in 1975 at Julia Hospital, and for over three years (i.e., from August 1976 to November 1979) at the Hato Rey Psychiatric Hospital's MEPSI Center.  Additionally, he has reported receiving VA psychiatric treatment in Connecticut from 1983 to 1984, and has been undergoing fairly regular VA psychiatric treatment for schizophrenia and depression at the Medical Center in San Juan, the Commonwealth of Puerto Rico, since 2001.  Further, in his May 2005 claim, the Veteran has provided competent reports of a continuity of psychiatric symptomatology since March 1974.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Veteran was provided a VA examination in August 2011.  Following an evaluation of the Veteran, and a review of the claims folder, the examiner noted that there was evidence of psychiatric complaints, findings and treatment during service, specifically noting the episodes of hyperventilation discussed above.  The examiner further discussed the Veteran's immediate post-service psychiatric treatment, and treatment for substance abuse in approximately 2001.   Ultimately, while the VA examiner opined that "a temporal relationship between the [Veteran's current] neuropsychiatric disorder and [his] military service is not clearly established," he nonetheless found that it is at least as likely as not the Veteran's current psychiatric disorder had its clinical onset during active service or is caused by or the result of an in-service disease, event or injury.  While not providing a current Axis I assessment of schizophrenia, the examiner acknowledged the Veteran's prior diagnoses of this condition and did not dispute that he also suffers from this disorder and thus, the Board finds it reasonable to conclude that this disorder should be included within the psychiatric disorders addressed by this examination.  Indeed, based on the evidence of record, there is no basis to conclude that the examiner's opinions only apply to one particular psychiatric disorder and not another.  

On its face, the August 2011 VA examiner's opinion is seemingly contradictory; that is, it provides a positive opinion with negative rationale.  However, the Board notes that the examiner stated that a temporal relationship between the Veteran's current disability and his active service has not been "clearly established."  The Board notes such a standard places a significantly higher burden upon the Veteran than the law allows.  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Despite the negative rationale described above, it appears the VA examiner ultimately concluded that the Veteran's current psychiatric disorder(s) had its onset in active service, or was caused by an in-service disease, event or injury.  In light of the Veteran's documented and reported history since service, the Board believes it is reasonable to interpret the August 2011 VA examination report as an opinion that when utilizing the proper evidentiary standard, the Veteran's current disability is at least as likely as not etiologically related to his active service.  

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder and schizophrenia, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and schizophrenia, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


